Citation Nr: 0126113	
Decision Date: 11/08/01    Archive Date: 11/20/01

DOCKET NO.  99-17 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant






ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had recognized active military service from 
September 1965 to September 1968, and from August 1969 to 
August 1972.  

The current appeal arose from a June 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  The RO determined that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for PTSD.

The veteran provided oral testimony before the undersigned 
Member of the Board of Veterans' Appeals (Board) at a RO 
hearing in August 2001, a transcript of which has been 
associated with the claims file.

The issue of entitlement to service connection for PTSD on a 
de novo basis is addressed in the remand portion of this 
decision.


FINDINGS OF FACT

1.  The RO affirmed the previous denial of entitlement to 
service connection for PTSD when it issued an unappealed 
rating decision in July 1996.

2.  Evidence received since the July 1996 decision includes 
service department records that bear directly or 
substantially upon the issue at hand; the evidence is not 
essentially duplicative or cumulative in nature, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

Evidence received since the July 1996 decision wherein the RO 
affirmed the prior denial of entitlement to service 
connection for PTSD is new and material, and the veteran's 
claim for that benefit is reopened.  38 U.S.C. §§ 5104, 5108, 
7105 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.104, 3.156, 
20.1103 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3,159 and 
3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The veteran's DD Form 214 for the period of service that 
ended in September 1968 showed that he received awards and 
decorations based on service in Vietnam.  His military 
occupational specialty was listed as clerk typist.  His VA 
benefit claim in 1977 did not seek service connection for any 
psychiatric disability.  

The veteran filed a claim with VA in December 1992 for 
nonservice-connected disability pension benefits.  A VA 
psychiatry examiner found major depression.  The veteran 
reported that he had been a radio operator in the 509th 
Quartermaster, 1st Logistics Command with Tet combat, that he 
was not wounded or injured, and that he was subjected to 
numerous rocket attacks.  

The record included the report of a VA hospital admission 
late in 1992 for a suicide attempt.  It was reported that the 
veteran denied any previous psychiatric history.  

The RO received the veteran's initial claim for service 
connection for PTSD in July 1994.  He supported the claim 
with a record of outpatient psychiatry treatment during 1993 
and 1994 that did not mention PTSD.  However, handwritten 
entries on the document referred to PTSD in July 1994, and as 
another inpatient diagnosis having been made in April 1994.

The RO requested VA records that the veteran had mentioned.  
They showed diagnoses of major depression in July 1993 and 
April 1994, and dysthymic disorder in March 1994.  A January 
1994 psychology evaluation showed that he reported not having 
had any direct combat exposure during his nearly eight months 
of Vietnam service.  It was reported that he did not link 
current panic attacks to any traumatic event he might have 
experienced in the past.  The clinician did not report PTSD.  
Other VA records showed depression was the diagnosis during 
the early 1990's.  During evaluations in June and October 
1993 it was reported that he did not have unresolved concerns 
over combat experiences.  He reported service in 
transportation and as a clerk.  Major depression was the 
diagnosis.  There was also a report of a VA hospitalization 
early in 1994 for a suicidal gesture.

The RO in August 1994 considered this evidence when it denied 
service connection for PTSD.  The RO rating decision noted 
there was no clinical diagnosis of PTSD. The RO issued notice 
in August 1994.

The RO in October 1995 received the veteran's application to 
reopen the claim of service connection for PTSD.  The claim 
was supported with VA medical records showing that PTSD was 
diagnosed in 1995 during hospitalization and as an outpatient 
in 1995.

The RO in January 1996 and April 1996 asked the veteran to 
provide information regarding stressors.  He wrote in May 
1996 that he had been in convoys and ambushes, and he 
recalled an incident at DaNang that resulted in several 
deaths.  The veteran also recalled constant sniper and rocket 
attacks at Quang Tri.  A deferred rating decision in January 
1996 noted that the National Personnel Records Center (NPRC) 
was to be contacted for "PTSD information".

The record shows that the RO in July 1996 denied service 
connection for PTSD, the rating board noted that the evidence 
did not establish a stressful experience sufficient to cause 
PTSD, that his statement was general and did not permit 
verification, and that he did not recall specific events that 
related to his current symptoms.  The RO in July 1996 issued 
notice to the veteran and his representative.

The record shows that in June 1996 the RO sent a request to 
the NPRC for information from the veteran's personnel file 
related to combat operations, overseas service, awards and 
unit assignments.  The RO received the veteran's DA Form 20 
in November 1996.  The records showed Vietnam service from 
January to September 1968, and his participation in the 
following campaigns: Vietnam Counter Offensive PH III, Tet 
Counter Offensive, Vietnam Counter Offensive PH IV, and 
Vietnam Counter Offensive PH V.

The record shows that the veteran in June 1998 contacted the 
RO and discussed recent correspondence to the President 
regarding his PTSD claim.  The RO in October 1998 received 
this correspondence, the veteran's statement supporting the 
claim and an extensive record of VA medical treatment.  In 
addition to previously received VA medical records, there was 
a July 1994 outpatient assessment of PTSD, a diagnosis of 
PTSD by history after VA hospitalization from September to 
October 1994, and a diagnosis of PTSD from VA hospital 
admissions in November 1994 and from February to March 1995.

The RO in November 1998 decided that the veteran had not 
submitted new and material evidence to reopen the claim.  The 
rating decision listed the evidence considered was a 
duplicate VA treatment record from May 1993 that, as such, 
was merely cumulative evidence.  The RO in December 1998 
issued notice to the veteran and his representative.

The veteran in correspondence received in February 1999 
responded to the recent notice by arguing that the RO was 
"in error" to find the evidence was not new and material.  
He mentioned specific records he had sent.  He provided more 
VA records dated from 1994 to 1998 mentioning PTSD that he 
said were being submitted to reopen his claim.  

The record shows that the RO in February 1999 reviewed the 
recently received VA medical records, and once again held 
that the veteran had not submitted new and material evidence.  
The RO on March 18, 1999 issued notice to him and his 
representative.  The veteran in May 1999 provided VA records 
from late 1998 and early 1999 that showed the diagnosis of 
PTSD.  

The RO in June 1999 considered these records and found that 
they did not constitute new and material evidence to reopen 
the PTSD claim.  The rating board found, in essence, that 
there was no confirmed diagnosis of PTSD, that the evidence 
reviewed was inadequate to establish that a stressful 
experience had occurred, and that the diagnosis was not in 
accord with the current diagnostic criteria.  The RO in July 
1999 issued notice to the veteran and his representative.

In June 1999 the RO received a letter from the veteran 
wherein he stated that he would like to appeal the March 18, 
1999 decision.  The RO returned duplicates of records he 
submitted previously.  The August 1999 statement of the case 
reflected the rationale relied on in the June 1999 rating 
decision, rather than the reasons for the February 1999 
rating decision.

The RO in April 2000 issued a supplemental statement of the 
case after a review of more recent VA records.  The veteran 
had submitted VA medical records from late 1999 and early 
2000 that showed the diagnosis of PTSD.

At the Board hearing, the veteran added a copy of discharge 
instructions he received after VA hospitalized him for PTSD 
in April 2001.  His testimony was directed to recent VA 
treatment he had received for PTSD and receipt of Social 
Security disability (Transcript, inter alia 3, 7-9). 


Criteria

New and Material Evidence

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c).  
A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in 38 C.F.R 
§ 20.1103.

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

Except in the case of simultaneously contested claims, a 
claimant, or his or her representative, must file a Notice of 
Disagreement with a determination by the agency of original 
jurisdiction within one year from the date that that agency 
mails notice of the determination to him or her. Otherwise, 
that determination will become final. The date of mailing the 
letter of notification of the determination will be presumed 
to be the same as the date of that letter for purposes of 
determining whether an appeal has been timely filed.  38 
C.F.R. § 20.302.

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a Notice of Disagreement. 

While special wording is not required, the Notice of 
Disagreement must be in terms which can be reasonably 
construed as disagreement with that 
determination and a desire for appellate review. If the 
agency of original jurisdiction gave notice that adjudicative 
determinations were made on several issues at the same time, 
the specific determinations with which the claimant disagrees 
must be identified. For example, if service connection was 
denied for two disabilities and the claimant wishes to appeal 
the denial of service connection with respect to only one of 
the disabilities, the Notice of Disagreement must make that 
clear.  38 C.F.R. § 20.201.

A Notice of Disagreement and/or a Substantive Appeal may be 
filed by a claimant personally, or by his or her 
representative if a proper Power of Attorney or declaration 
of representation, as applicable, is on record or accompanies 
such Notice of Disagreement or Substantive Appeal.  38 C.F.R. 
§ 20.301.

An appeal consists of a timely filed Notice of Disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  38 C.F.R. § 
20.200.

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of clear and unmistakable error. Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C. 
5104. 

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part. 38 C.F.R. § 3.104.

38 U.S.C.A. § 5103A(f) of the Veterans Claims Assistance Act 
(VCAA) of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2098-99 (2000) provides that nothing in this section shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured, as described in section 5108 of this 
title.

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Re. 45,620, 45,630 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.156(a).  However, 
this change in the law is not applicable in this case because 
the appellant's claim was not filed on or after August 29, 
2001, the effective date of the amendment.  66 Fed. Reg. 
45,620, 45,629 (August 29, 2001).

"Notice" means written notice sent to a claimant or payee 
at his latest address of record.  38 C.F.R. § 3.1(q).

(a) Statement of policy. Every claimant has the right to 
written notice of the decision made on his or her claim, the 
right to a hearing, and the right of representation. 
Proceedings before VA are ex parte in nature, and it is the 
obligation of VA to assist a claimant in developing the facts 
pertinent to the claim and to render a decision which grants 
every benefit that can be supported in law while protecting 
the interests of the Government. The provisions of this 
section apply to all claims for benefits and relief, and 
decisions thereon, within the purview of this part 3.

(b) The right to notice--(1) General. Claimants and their 
representatives are entitled to notice of any decision made 
by VA affecting the payment of benefits or the granting of 
relief. Such notice shall clearly set forth the decision 
made, any applicable effective date, the reason(s) for the 
decision, the right to a hearing on any issue involved in the 
claim, the right of representation and the right, as well as 
the 
necessary procedures and time limits, to initiate an appeal 
of the decision.  38 C.F.R. § 3.103.

The regulations define new and material evidence as follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2000).

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).  

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).

If VA determines that new and material evidence has been 
presented under 38 C.F.R. § 3.156(a), the case will be 
decided on the merits.  Wilkinson v. Brown, 8 Vet. App. 263 
(1993).

The United States Court of Appeals for Veterans Claims 
(Court) has held that when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

The Board notes that the United States Court of Appeals for 
the Federal Circuit (hereinafter, Circuit Court) recently 
ruled that the Court erred in adopting the test articulated 
in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

In Colvin, the Court adopted the following rule with respect 
to the evidence that would justify reopening a claim on the 
basis of new and material evidence, "there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  Colvin, 1 Vet. App. at 174.  In light 
of the holding in Hodge, the Board will analyze the evidence 
submitted in the case at hand according to the standard 
articulated in 38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

Where the new and material evidence consists of a 
supplemental report from the service department, received 
before or after the decision has become final, the former 
decision will be reconsidered by the adjudicating agency of 
original jurisdiction.  This comprehends official service 
department records which presumably have been misplaced and 
have now been located and forwarded to the Department of 
Veterans Affairs.  Also included are corrections by the 
service department of former errors of commission or omission 
in the preparation of the prior report or reports and 
identified as such.  The retroactive evaluation of disability 
resulting from disease or injury subsequently service 
connected on the basis of the new evidence from the service 
department must be supported adequately by medical evidence.  

Where such records clearly support the assignment of a 
specific rating over a part or the entire period of time 
involved, a retroactive evaluation will be assigned 
accordingly except as it may be affected by the filing date 
of the original claim.  38 C.F.R. § 3.156(c).

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  When new and material evidence has not been submitted 
in a previously denied claim "[f]urther analysis...is 
neither required, nor permitted."  Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).  


Analysis

Duty to Assist

The Board initially notes that the duty to assist has been 
satisfied in this instance.  

The RO has made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claim, including any 
relevant records adequately identified by him as well as 
authorized by him to be obtained.  VCAA of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C.A. § 5103A(b)); see also McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 344 
(1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist the appellant as mandated by 
the VCAA of 2000, Pub. L. No. 106-475. § 3(a), 114 Stat. 2096 
(2000) (to be codified at 38 U.S.C.A. § 5103A)).

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the most recent supplemental 
statement of the case was issued to the veteran.  Congress 
recently passed the VCAA of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000), modifying the adjudication of all pending 
claims.  The new law specifically enumerates the requirements 
of the duty to assist.  The VA recently published final 
regulations to implement the statutory changes.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3,159 and 3.326(a)).

In the case at hand, the Board finds that the veteran is not 
prejudiced by its consideration of his claim pursuant to this 
new law without it first being considered by the RO.  VA has 
already met all obligations to the veteran under this new 
law.  Moreover, the veteran and his representative have been 
afforded the opportunity to submit evidence and argument on 
the merits of the issue on appeal, and have done so.  In view 
of the foregoing, the Board finds that the veteran will not 
be prejudiced by its actions, and that a remand for 
adjudication by the RO would only serve to further delay 
resolution of the veteran's claim.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).  The application of the new law 
to situations that involve prior final rating decisions is 
discussed below. 


New and material evidence

The veteran seeks to reopen his claim for service connection 
for PTSD, a claim that the RO denied initially in August 1994 
and then once again in July 1996.  In essence, when the RO 
finally denies a claim, the claim may not thereafter be 
reopened and allowed, unless new and material evidence has 
been presented or there is clear and unmistakable error (CUE) 
in a prior determination.  It is not alleged that the RO 
committed CUE in either the August 1994 or the July 1996 
decision, and there is no argument for any nonstatutory basis 
to find the initial determination in 1994 or the second 
rating determination in 1996 nonfinal.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103; see also Hayre v. West, 188 F.3d 1327 
(Fed. Cir. 1999), Simmons v. West, 14 Vet. App. 84, 91 
(2000), Tetro v. Gober, 14 Vet. App. 100 (2000) and Bailey v. 
West, 160 F.3d 1360 (Fed. Cir. 1998).

The Board has considered the applicability of the VCAA, which 
amplifies the duty to notify and assist under section 5103A.  
However, the Board has noted that the Act, by its terms, does 
not require the Board to reopen a claim where new and 
material evidence has not been submitted .  The veteran has 
been afforded ample assistance in the development of the 
claim and he has supplemented the record with his own 
testimony.  

When a claimant seeks to reopen a finally-denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  

In order to reopen a finally-denied claim, there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).  Under Evans, evidence is new if not previously of 
record and is not merely cumulative of evidence previously of 
record.  The July 1996 RO decision is the pertinent 
determination regarding PTSD.  

At the time of the August 1994 RO decision, the evidence 
showed that the veteran was evaluated on several occasions 
for psychiatric manifestations and among the established 
diagnoses there was no mention of PTSD.  However, the RO 
considered the claim on the merits in July 1996 after the 
PTSD diagnosis was reported in VA medical records.  The 
consideration of the claim in 1996 without regard to finality 
seems justified in view of the VA medical diagnosis of PTSD. 

Since July 1996, the veteran's record has been supplemented 
with hearing testimony and VA medical records not previously 
on file.  Other than the veteran's testimony regarding PTSD, 
the clinical evidence since 1994 shows PTSD in the forefront 
of psychiatric diagnoses since mid 1994.  PTSD is the 
veteran's principal psychiatric diagnosis in VA hospital 
reports beginning late in 1994.  The Board must also point 
out that the veteran's military personnel records were 
received after the 1996 decision, but have not been 
acknowledged in any subsequent rating decision that 
considered the PTSD claim.  These records include references 
to military campaigns in Vietnam and are new and material 
evidence under 38 C.F.R. § 3.156(c) in the PTSD claim.  

The Board considers the veteran's February 1999 letter to the 
RO adequate for acceptance as a notice of disagreement with 
the November 1998 decision.  The November 1998 decision was 
the first RO rating determination that had the opportunity to 
consider the veteran's personnel records, which meet the test 
of new and material evidence.  The veteran's assertion that 
the decision was "in error" is sufficient to constitute a 
valid notice of disagreement under the rather liberal 
standard of 38 C.F.R. § 20.201.  There is no doubt that it 
expressed dissatisfaction with the decision.  Although the RO 
accepted this statement as an application to reopen, it could 
have served either purpose and the Board believes that, 
viewed liberally, it should be accepted as a notice of 
disagreement for initiating an appeal from the November 1998 
rating decision. 

What has changed since the July 1996 RO decision is the 
interpretation of the applicable test for new and material 
evidence as a result of the Hodge decision.  

There is the veteran's reference to PTSD and stressors which 
is presumed truthful and constitutes probative evidence.  
There are the personnel records that confirm he participated 
in several campaigns, but which the RO has not as yet 
evaluated or considered.  Thus all evidence has not been 
considered.  38 C.F.R. § 3.303(a).

In view of this evidence the Board finds that new and 
material evidence has been submitted to warrant reopening the 
veteran's claim for service connection for PTSD.  The 
evidence received since the 1996 RO decision is not 
essentially cumulative of earlier evidence.  

VA must first determine whether the veteran has submitted new 
and material evidence under section 3.156 to reopen a claim.  
The additional evidence regarding PTSD is not cumulative, 
passing the first test.  The additional evidence viewed with 
that previously of record is new and material evidence as it 
does bear directly and substantially upon the issue at hand, 
and not being solely duplicative or cumulative, it is 
significant and must be considered in order to decide the 
merits of the claim fairly.  This evidence shows the 
continuation of the PTSD diagnosis and also contains VA 
records that would be in constructive possession of the RO.  
These were records that existed in 1994 and 1995 that were 
added much later.

The additional evidence, which is not exclusively medical, is 
not essentially cumulative of earlier evidence.  There is 
evidence of the veteran's belief that he has PTSD, which is 
unchanged from his earlier contentions and which finds 
support in the VA treatment reports.  As required under 
Barnett, the Board has reviewed the recent RO determination 
and finds new and material evidence is submitted.  The 
statement of the case and supplemental statement of the case 
did not mention the supplemental report from the service 
department.  In any event, the Board's determination on a 
different theory of new and material evidence would be 
permitted.  See also Voerth v. West, 13 Vet. App. 117 (1999); 
Black v. Brown, 10 Vet. App. 279, 284 (1997) and Meyer v. 
Brown, 9 Vet. App. 425, 431-32 (1996).  

The additional evidence collectively, viewed liberally, adds 
pertinent information to previously reviewed evidence 
regarding PTSD, particularly the supplemental report from the 
service department.  

Its significance in the current framework for adjudication of 
claims for PTSD is addressed in the remand portion of this 
decision.  The additional evidence is new and material as 
defined by the regulation.  

VA must proceed to evaluate the merits of the claim but only 
after ensuring that the duty to assist has been fulfilled.  
Winters v. West, 12 Vet. App. 203 (1999); Elkins v. West, 12 
Vet. App. 209 (1999).  In this case the Board is inclined to 
defer further consideration of the matter of service 
connection for PTSD pending the completion of additional 
development that is addressed below in the remand portion of 
this decision.  The Board believes that the claim requires 
additional development in view of the current state of the 
record in order to meet the duty to assist, and such 
development is addressed in the remand portion of the 
decision.


ORDER

The veteran, having submitted new and material evidence to 
reopen a claim of entitlement to service connection for PTSD, 
the appeal is granted to this extent only.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board has found that further development must be 
completed.  In summary, the  RO should once again request 
stressor information from the appellant and obtain other 
corroborating information from the service department 
regarding claimed events during the veteran's military 
service in Vietnam.  The RO should obtain records from the 
Social Security Administration (SSA), to the extent they are 
relevant and do not duplicate records already on file.  There 
must be a comprehensive examination. 

Further, the Board is bound by the regulations and the 
implied standard of proof for service connection under 
section 3.304(f).  See for example Patton v. West, 12 Vet. 
App. 272, 280 (1999).  There are VA examiners who did find 
PTSD and those who did not.  

The basic elements to establish service connection for PTSD 
are set forth under 38 C.F.R. § 3.304(f)(2001).  The current 
standard for adjudication of claims such as the veteran's on 
the merits requires that consideration be given to developing 
corroborating evidence and a discussion of the application of 
the-benefit-of-the-doubt rule.  The veteran is entitled to 
have his claim adjudicated under the adjudicative provisions 
which are more favorable to him.  See for example the 
discussion in Patton, 12 Vet. App. at 280-82 and in Cohen v. 
Brown, 10 Vet. App. 128, 142-43 (1997), see also Karnas v. 
Derwinski, 1 Vet. App. 301 (1991).

The recent amendment of § 3.304 was intended to correct 
certain regulatory deficiencies principally regarding PTSD 
claims based upon combat stressors.  Also in Cohen it was 
pointed out that the 1996 amending of VA rating criteria 
pertaining to mental disorders included adoption of the 
nomenclature of DSM-IV (American Psychiatric Association, 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, 1994), and that § 3.304(f) did not specifically set 
forth any requirements regarding the sufficiency of a 
stressor and the adequacy of symptomatology to support a 
diagnosis of PTSD.  The amendment required that the medical 
evidence diagnosing PTSD comply with 38 CFR 4.125(a), which 
requires that diagnoses of mental disorders conform to DSM-
IV.

The special evidentiary procedures for PTSD claims are VA 
ADJUDICATION PROCEDURE MANUAL M21-1, Part III,  5.14 that are a 
substantially expanded version of former MANUAL M21-1, 
Part III,  7.46(c)(2).  The general M21-1 provisions on PTSD 
claims require:  "In cases where available records do not 
provide objective or supportive evidence of the alleged in-
service stressor, it is necessary to develop for this 
evidence."  MANUAL M21-1, Part III,  5.14(b)(3). 
Under the controlling regulation, there must be credible 
supporting evidence that the claimed service stressor 
actually occurred.  38 C.F.R. § 3.304(f).  

The claimant has alleged events that occurred in service that 
medical providers have accepted to support the diagnosis of 
PTSD.  The specific development is provided under paragraph 
5.14b(3)(a) and 5.14b(5) and requires VA to always send an 
inquiry in instances in which the only obstacle to service 
connection is confirmation of an alleged stressor and that a 
denial solely because of an unconfirmed stressor is improper 
unless it has first been reviewed by the ESG or the Marine 
Corps.  The manual provisions regarding PTSD have been held 
to be substantive rules that are the equivalent of VA 
regulations.  Patton, 12 Vet. App. at 277.  

In addition, the Court in Patton noted that evidence need 
only be in relative equipoise to prevail on the question of 
the existence of the stressor.  The Board notes that nowhere 
in the record does a clinician doubt the veteran's 
credibility.  

The RO did not send an inquiry to the U.S. Army & Joint 
Services Environmental Support Group (ESG, now the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR)) in 
order to obtain additional information which might help in 
corroborating claimed stressors.  The inquiry would appear to 
be a necessary element in the duty to assist in view of the 
regulatory equivalent of the manual provisions.  

Recently, the VA General Counsel issued a precedent opinion 
concerning determinations as to whether a veteran "engaged 
in combat with the enemy" for purposes of 38 U.S.C.A. § 
1154(b) that bears directly on the merits adjudication of 
this claim.  VAOPGCPREC 12-99, October 18, 1999.  The Board 
recognizes that corroboration of the combat stressors may be 
a part of an official military record.  

In claims such as the veteran's, "credible supporting 
evidence that the claimed in[-]service event actually 
occurred" cannot be provided by medical opinion based on 
post-service examination.  Moreau v. Brown, 9 Vet. App. 389, 
394-96 (1996).  He does not have any of the military 
awards/decorations to presume the claimed events occurred 
without further corroboration.

The RO adjudicated this case under criteria that have since 
been changed.  The basic elements to establish service 
connection for PTSD are set forth under 38 C.F.R. § 3.304(f).  
See Gaines v. West, 11 Vet. App. 353, 358-60 (1998) which 
supplemented Cohen for a detailed discussion of the 
significance of each element in the merits adjudication.

The Board observes that the veteran's personnel records show 
that he participated in several campaigns.  He was authorized 
to wear the Republic of Vietnam Campaign Medal "w/60 dev" 
and he served approximately nine months in Vietnam.  As noted 
herein, the current standard for adjudication of claims such 
as the veteran's on the merits requires that consideration be 
given to the reported participation in such campaigns in the 
determination of whether the veteran engaged in combat with 
the enemy.  The RO must also complete an analysis of sworn 
testimony and his recollection of events in Vietnam, the 
application of 38 U.S.C.A. § 1154(b).  The RO must also 
discussion of the application of the-benefit-of-the-doubt 
rule.  See Gaines, supra and VAOPGCPREC 12-99.

The Board has previously commented on the significant change 
in the law during the pendency of this appeal, the VCAA.  On 
remand, the RO should also consider whether any additional 
notification or development action is required under the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); see also 66 
Fed. Reg. 45,620, 45,630-45,632 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOPGCPREC 16-92 (published at 57 Fed. Reg. 
49,747 (1992)). 

Accordingly, this case is REMANDED for the following:


1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should obtain from the SSA all 
records pertinent to the appellant's 
claim for SSA disability benefits.  If 
records pertaining to such claim and 
medical evidence utilized in processing 
such claim are not available, that fact 
should be entered in the claims file.  

3.  The RO should again ask the veteran 
to identify all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may have additional records referable 
to his treatment for PTSD.  

After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  38 U.S.C.A. 
§ 5103A(b), (c) (West Supp. 2001); 66 Fed. 
Reg. 45,620, 45,630-45,631 (August 29, 
2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.

All information, which is not duplicative 
of evidence already received, should be 
associated with the claims file.

4.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C.A. § 5103A(b)(2); 
66 Fed. Reg. 45,620, 45,631 (to be 
codified at 38 C.F.R. § 3,159(e)).

5.  The veteran should once again be 
asked to provide a comprehensive 
statement containing as much detail as 
possible regarding the stressors to which 
he alleges he was exposed in service.  He 
should be asked to provide to the best of 
his ability any additional information 
including, but not limited to, instances 
of any combat exposure; detailed 
descriptions of stressful events, 
including all dates, places, and 
identifying information concerning any 
other individuals involved in the 
stressful events, including their names, 
ranks, and units of assignment, the 
veteran's unit of assignment at the time 
of each incident, and any other 
identifying detail.  The veteran is 
hereby advised that this information 
might be needed to search for verifying 
information.  He should be asked to 
recall anyone else who witnessed claimed 
incidents.  

6.  After the above development is 
completed, the RO should review the 
claims file and prepare a summary of the 
events regarding the appellant's claimed 
stressor or stressors.  This summary, and 
all supporting documents regarding the 
appellant's claimed stressors, should be, 
if warranted on the basis of the 
veteran's claimed stressor or stressors, 
submitted to the USASCRUR, at 7798 Cissna 
Road, Springfield, Virginia 22150. 
(In the event the RO receives superseding 
arrangement between VA and the service 
department for obtaining verification of 
claimed "stressors," the RO should 
follow such superseding instructions.).

If the USASCRUR is unable to provide such 
information, USASCRUR should be asked to 
identify the agency or department that 
could provide such information and the RO 
should conduct follow-up inquiries 
accordingly.  Any obtained information 
should be associated with the claims 
file.

7.  If, and only if the RO has obtained 
verification of any stressor(s) claimed 
by the veteran, it should schedule the 
veteran for an examination by a VA 
psychiatrist who has not previously 
examined him to determine whether he has 
PTSD that is related to the verified 
stressor(s).  The entire claims folder, 
copies of the pertinent PTSD-related 
criteria, and a separate copy of this 
REMAND must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s).  

The RO must specify for the examiner the 
stressor or stressors that it has 
determined is/are established by the 
record.  If PTSD is not found, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
that the psychiatric disorder other than 
PTSD is related to the veteran's 
experiences in military service during 
his service in Vietnam. 



The psychiatrist should conduct the 
examination with consideration of the 
criteria for PTSD and other psychiatric 
disorders currently in effect.  The 
examination report should include a 
detailed account of all pathology found 
to be present.  If a diagnosis of PTSD is 
appropriate, the examiner should specify 
the "stressor(s)" that caused the 
disorder and the evidence relied on to 
establish the existence of the 
stressor(s).  

The examiner must also comment explicitly 
upon whether there is a link between such 
stressor or stressors and current 
symptoms.  The report of the examination 
should include the rationale for all 
opinions expressed and should attempt to 
reconcile the various diagnoses of 
record.  All necessary special studies or 
tests should be accomplished.  

8.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and the VCAA and if they 
are not, the RO should implement 
corrective procedures.  The RO is advised 
that where the remand orders of the Board 
or the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).




In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  If the RO 
is unable to obtain any of the relevant 
records sought, it shall notify the 
appellant that it has been unable to 
obtain such records by identifying the 
specific records not obtained, explaining 
the efforts used to obtain those records, 
and describing any further action to be 
taken with respect to the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A(b)(2), 
5107) (West Supp. 2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3,159 and 
3.326(a)). 

9.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should adjudicate 
the claim of entitlement to service 
connection for PTSD on a de novo basis.  
Consideration must be given to the all 
applicable law and regulations, and 
adjudication procedures including any 
findings required as a result of 
VAOPGCPREC 12-99.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a Supplemental 
Statement of the Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable laws and 
regulations considered pertinent to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for further appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the veteran until he is notified by 
the RO; however, the veteran is hereby notified that failure 
to report for a scheduled VA examination(s) without good 
cause shown may adversely affect the outcome of his claim of 
entitlement to service connection for PTSD.  38 C.F.R. 
§ 3.655 (2001).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 



